Citation Nr: 1202466	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-17 793	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than November 1, 2002, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran had active military service from August 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, and the Appeals Management Center (AMC).  The Board remanded the Veteran's case for additional development in November 2009.  During the pendency of the remand, the Veteran's claims folder was transferred to the RO in St. Petersburg, Florida.

In addition to the issue on appeal, the Board remanded two other issues, entitlement to an increased schedular rating for residuals of a right fibula and tibia fracture, and entitlement to an extension of a temporary total disability rating based on the need for convalescence.  The Board noted that the Veteran had submitted a timely notice of disagreement (NOD) with adjudications that had denied the benefits sought.  The Board directed that, unless the matters were resolved by granting the benefits sought, or by the Veteran's withdrawal of the NOD, a statement of the case (SOC) must be issued.  The Board further directed that, if and only if, the Veteran filed a timely substantive appeal should either of the issues be returned to the Board.  

The RO in St. Petersburg, issued a rating decision that granted the Veteran's temporary total rating issue in March 2011.  Previously, the Veteran had been granted a temporary total rating from July 27, 1997, to August 31, 1997.  The rating action extended the temporary total rating to December 29, 1997.  The Veteran had requested this date in his earlier filings.  Thus, the claim was granted.

In regard to the issue of an increased rating for residuals of a right fibula and tibia fracture, the RO issued a SOC in May 2011.  The Veteran was advised that he had 60 days to perfect his appeal of the issue.  The claims folder available to the Board does not reflect that a timely appeal was received.  Thus, based on the evidence of record at this time, the Board finds that the issue is not before the Board.


REMAND

As noted, the Board remanded the issue on appeal for additional development in November 2009.  The case was transferred to the RO in St. Petersburg.  In July 2010, the RO wrote to the Veteran to inform him that additional development would be conducted in regard to the issue on appeal.

The Veteran responded to the RO's letter with the submission of a VA Form 9, Appeal to Board of Veterans' Appeals, and an attachment provided to him with the original letter.  He noted on the attachment that he had no other information or evidence to submit.  On the VA Form 9 the Veteran checked the box on the form (9.c.) that he wanted a Board hearing at the RO.  He then annotated the form to indicate that he wanted a video conference hearing.

The Veteran's claim underwent additional development, to include a VA examination in September 2010.  The RO issued a supplemental statement of the case (SSOC) in January 2011 that confirmed the denial of the Veteran's claim for an earlier effective date.  The Veteran responded to the SSOC in January 2011.  He stated his objections to the findings from his examination.  He also stated that he wanted a Travel Board hearing.  

The Veteran has clearly expressed his desire to have a Board hearing.  He has stated a desire for two different types of hearings.  The Travel Board hearing is conducted at the RO and the other hearing is conducted, via video conferencing, from Washington, D.C.  In any event, to prepare for either type of hearing, his claims folder must be made available to the Veteran and/or his representative at the RO.  The Board will remand the case for the RO to contact the Veteran to determine the type of hearing he desires and to schedule the hearing.  (The claims folder should be returned to the Board in advance of the hearing should the Veteran elect to have a video conference hearing.)

Accordingly, the case is REMANDED for the following action:

The Veteran should be contacted and asked to make an election as to whether he desires a videoconference hearing with a Board member or a hearing before a member of the Board sitting at the RO.  The Veteran should be then be scheduled for the hearing based on his election.  The Veteran and his representative must be given notice of the date, time, and location of the hearing.  

(If the Veteran elects to have a video conference hearing, he and his representative should be given an opportunity to review the claims folder to prepare for the hearing.  The claims folder should then be returned to the Board well in advance of the scheduled videoconference hearing.)

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


